                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 1 of 42 Page ID #:5913



                                                          1 CALLAHAN & BLAINE, APLC
                                                            Daniel J. Callahan (Bar No. 91490)
                                                          2    dcallahan@callahan-law.com
                                                            Richard T. Collins (Bar No. 166577)
                                                          3    rcollins@callahan-law.com
                                                            Damon D. Eisenbrey (Bar No. 215927)
                                                          4    deisenbrey@callahan-law.com
                                                            Adrian L. Canzoneri (Bar No. 265168)
                                                          5    acanzoneri@callahan-law.com
                                                            3 Hutton Centre Drive, Ninth Floor
                                                          6 Santa Ana, California 92707
                                                            Telephone: (714) 241-4444
                                                          7 Facsimile: (714) 241-4445
                                                          8 Attorneys for Plaintiffs
                                                          9                       UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 In re: Out of Network Substance Use        Case No. 8:19-cv-02075-JVS-DFMx
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                            Disorder Claims Against
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 UnitedHealthcare                           Assigned to Judge James V. Selna
                                                         14                                            Consolidated with:
                                                         15                                            8:19-cv-02082        8:19-cv-02083
                                                                                                       8:19-cv-02084        8:19-cv-02085
                                                         16                                            8:19-cv-02086        8:19-cv-02087
                                                                                                       8:19-cv-02088        8:19-cv-02372
                                                         17                                            8:20-cv-00136        8:20-cv-00137
                                                                                                       8:20-cv-00138        8:20-cv-00356
                                                         18                                            8:20-cv-00340        8:20-cv-00341
                                                         19                                            PLAINTIFFS/COUNTERCLAIM
                                                                                                       DEFENDANTS’ ANSWER TO
                                                         20                                            UNITED’S COUNTERCLAIM
                                                         21                                            This Document relates to:
                                                         22                                                      “ALL ACTIONS”
                                                         23                                            Third Amd. Compl. Filed: 01/18/2021
                                                                                                       Band 1 Bellwether Trial: 02/01/2022
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28


                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 2 of 42 Page ID #:5914



                                                          1                    ANSWER TO UNITED’S COUNTERCLAIM
                                                          2         Plaintiffs/Counterclaim Defendants DR Recovery Encinitas, LLC, MMR
                                                          3 Services, LLC, TML Recovery, LLC, Woman’s Recovery Center, LLC, Kool
                                                          4 Living, Inc., Pacific Palms Recovery, LLC, Inland Detox, Inc., Southern California
                                                          5 Addiction Center, Inc., Addiction Health Alliance, LLC, Creative Care, Inc., JMG
                                                          6 Investments, Inc., Valley Restoration Center, Inc., Southern California Recovery
                                                          7 Centers Oceanside, LLC, JD Recovery, LLC, and 12 South, LLC (collectively
                                                          8 “Plaintiffs/Counterclaim Defendants”), by and through their undersigned counsel,
                                                          9 hereby submit the following answer to the Counterclaim (the “Counterclaim”) of
                                                         10 Defendants UnitedHealth Group, Inc., United HealthCare Services, Inc., United
                                                         11 HealthCare Insurance Company, UHC of California, United HealthCare Service
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 LLC, United Behavioral Health, Inc., United Medical Resources, Inc.,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 OptumInsight, Inc., Optum Services, Inc., Optum, Inc. (collectively “United”).
                                                         14         Except as otherwise stated herein, Plaintiffs/Counterclaim Defendants deny
                                                         15 each and every allegation in the Counterclaim, and the whole thereof, and each and
                                                         16 every cause of action alleged therein. Plaintiffs/Counterclaim Defendants further
                                                         17 deny that United has suffered or sustained any injury, damage, or loss in the sum or
                                                         18 sums alleged, or any sum or amount at all, by reason of any act, breach or omission
                                                         19 on the part of Plaintiffs/Counterclaim Defendants, and deny that United is entitled to
                                                         20 the relief sought in the Counterclaim, or any other relief whatsoever.
                                                         21 I.      INTRODUCTION
                                                         22         1.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 1.
                                                         23         2.    Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 2, and on
                                                         25 that basis deny each of the allegations in Paragraph 2.
                                                         26         3.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 3.
                                                         27         4.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 4.
                                                         28         5.    Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                                                                   -1-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 3 of 42 Page ID #:5915



                                                          1 information to form a belief as to the truth of the allegations in Paragraph 5, and on
                                                          2 that basis deny each of the allegations in Paragraph 5.
                                                          3         6.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 6.
                                                          4         7.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 7.
                                                          5         8.    Plaintiffs/Counterclaim Defendants respond stating that the documents
                                                          6 and information produced in this litigation speaks for itself and thus no response is
                                                          7 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                          8 the allegations in Paragraph 8 to the extent they mischaracterize the documents and
                                                          9 information produced in this litigation, or are inconsistent or incomplete with
                                                         10 respect thereto. Plaintiffs/Counterclaim Defendants deny the remaining allegations
                                                         11 in Paragraph 8.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         9.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 9.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         10.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         14 10.
                                                         15         11.    Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         16 11.
                                                         17         12.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         18 12.
                                                         19         13.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 13.
                                                         21         14.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         22 14.
                                                         23 II.     JURISDICTION AND VENUE
                                                         24         15.   Plaintiffs/Counterclaim Defendants admit that this Court has
                                                         25 jurisdiction over the claims set forth in the Counterclaim.
                                                         26         16.   Plaintiffs/Counterclaim Defendants admit that venue is appropriate in
                                                         27 this Court.
                                                         28
                                                                                                   -2-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 4 of 42 Page ID #:5916



                                                          1         17.     Plaintiffs/Counterclaim Defendants admit that United has submitted to
                                                          2 the personal jurisdiction of this Court by filing the Counterclaim in this Court.
                                                          3     III.      PARTIES
                                                          4         A.      UNITED
                                                          5         18.     Plaintiffs/Counterclaim Defendants admit the allegations in Paragraph
                                                          6 18.
                                                          7         19.     Plaintiffs/Counterclaim Defendants admit the allegations in Paragraph
                                                          8 19.
                                                          9         20.     Plaintiffs/Counterclaim Defendants admit the allegations in Paragraph
                                                         10 20.
                                                         11         21.     Plaintiffs/Counterclaim Defendants admit the allegations in Paragraph
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 21.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         B.      COUNTERCLAIM DEFENDANTS
                                                         14         22.     Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         15 with the California Secretary of State speak for themselves. If a response is deemed
                                                         16 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 22 to
                                                         17 the extent they mischaracterize the documents and information produced in this
                                                         18 litigation, or are inconsistent or incomplete with respect thereto.
                                                         19         23.     Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         20 with the California Secretary of State speak for themselves. If a response is deemed
                                                         21 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 23 to
                                                         22 the extent they mischaracterize the documents and information produced in this
                                                         23 litigation, or are inconsistent or incomplete with respect thereto.
                                                         24         24.     Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         25 with the California Secretary of State speak for themselves. If a response is deemed
                                                         26 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 24 to
                                                         27 the extent they mischaracterize the documents and information produced in this
                                                         28 litigation, or are inconsistent or incomplete with respect thereto.
                                                                                                   -3-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 5 of 42 Page ID #:5917



                                                          1         25.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                          2 with the California Secretary of State speak for themselves. If a response is deemed
                                                          3 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 25 to
                                                          4 the extent they mischaracterize the documents and information produced in this
                                                          5 litigation, or are inconsistent or incomplete with respect thereto.
                                                          6         26.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                          7 with the California Secretary of State speak for themselves. If a response is deemed
                                                          8 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 26 to
                                                          9 the extent they mischaracterize the documents and information produced in this
                                                         10 litigation, or are inconsistent or incomplete with respect thereto.
                                                         11         27.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 with the California Secretary of State speak for themselves. If a response is deemed
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 27 to
                                                         14 the extent they mischaracterize the documents and information produced in this
                                                         15 litigation, or are inconsistent or incomplete with respect thereto. As to the
                                                         16 remaining allegations in Paragraph 27, Plaintiff/Counterclaim Defendants lack
                                                         17 sufficient knowledge or information to form a belief as to the truth of such
                                                         18 allegations and on that basis deny the same.
                                                         19         28.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         20 with the California Secretary of State speak for themselves. If a response is deemed
                                                         21 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 28 to
                                                         22 the extent they mischaracterize the documents and information produced in this
                                                         23 litigation, or are inconsistent or incomplete with respect thereto.
                                                         24         29.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         25 with the California Secretary of State speak for themselves. If a response is deemed
                                                         26 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 29 to
                                                         27 the extent they mischaracterize the documents and information produced in this
                                                         28 litigation, or are inconsistent or incomplete with respect thereto.
                                                                                                   -4-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 6 of 42 Page ID #:5918



                                                          1         30.   Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                          2 with the California Secretary of State speak for themselves. If a response is deemed
                                                          3 required, Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 30 to
                                                          4 the extent they mischaracterize the documents and information produced in this
                                                          5 litigation, or are inconsistent or incomplete with respect thereto.
                                                          6 IV.     FACTUAL ALLEGATIONS
                                                          7         A.    UNITED INSURES AND PROVIDES ADMINISTRATIVE
                                                          8               SERVICES FOR GROUP-HEALTH PLANS
                                                          9         31.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         10 information to form a belief as to the truth of the allegations in Paragraph 31, and on
                                                         11 that basis deny the allegations in Paragraph 31.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         32.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 information to form a belief as to the truth of the allegations in Paragraph 32, and on
                                                         14 that basis deny the allegations in Paragraph 32.
                                                         15         33.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 33, and on
                                                         17 that basis deny the allegations in Paragraph 33.
                                                         18         34.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         19 information to form a belief as to the truth of the allegations in Paragraph 34, and on
                                                         20 that basis deny the allegations in Paragraph 34.
                                                         21         35.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         22 information to form a belief as to the truth of the allegations in Paragraph 35, and on
                                                         23 that basis deny the allegations in Paragraph 35.
                                                         24         36.   Plaintiffs/Counterclaim Defendants respond that the ASA’s at issue in
                                                         25 the Counterclaim speak for themselves and thus no response is required. If a
                                                         26 response is deemed required, Plaintiffs/Counterclaim Defendants deny the
                                                         27 allegations in Paragraph 36 to the extent they mischaracterize the ASA’s or are
                                                         28 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                                                                   -5-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 7 of 42 Page ID #:5919



                                                          1 Paragraph 36, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 36, and on
                                                          3 that basis deny the allegations in Paragraph 36.
                                                          4         37.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 37, and on
                                                          6 that basis deny the allegations in Paragraph 37.
                                                          7         38.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 38, and on
                                                          9 that basis deny the allegations in Paragraph 38.
                                                         10         39.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         11 information to form a belief as to the truth of the allegations in Paragraph 39, and on
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 that basis deny the allegations in Paragraph 39.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         40.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations in Paragraph 40, and on
                                                         15 that basis deny the allegations in Paragraph 40.
                                                         16         41.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         17 information to form a belief as to the truth of the allegations in Paragraph 40, and on
                                                         18 that basis deny the allegations in Paragraph 41.
                                                         19         42.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 42.
                                                         21         43.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         22 information to form a belief as to the truth of the allegations in Paragraph 43, and on
                                                         23 that basis deny the allegations in Paragraph 43.
                                                         24         44.   Plaintiffs/Counterclaim Defendants admit that they sought
                                                         25 reimbursement on behalf of United Members using industry standard claim forms
                                                         26 required by United, but Plaintiffs/Counterclaim Defendants deny the rest of the
                                                         27 allegations in Paragraph 44.
                                                         28
                                                                                                   -6-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 8 of 42 Page ID #:5920



                                                          1         45.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 45, and on
                                                          3 that basis deny the allegations in Paragraph 45.
                                                          4         46.   Plaintiffs/Counterclaim Defendants respond that the CMS-1500 and
                                                          5 UB-04 forms speak for themselves. If a response is deemed required,
                                                          6 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 46 to the
                                                          7 extent they mischaracterize the documents and information produced in this
                                                          8 litigation, or are inconsistent or incomplete with respect thereto.
                                                          9 Plaintiffs/Counterclaim Defendants deny the remaining allegations in Paragraph 46.
                                                         10         47.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         11 information to form a belief as to the truth of the allegations in Paragraph 47, and on
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 that basis deny the allegations in Paragraph 47.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         48.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         14 48.
                                                         15         49.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 49, and on
                                                         17 that basis deny the allegations in Paragraph 49.
                                                         18         50.   Plaintiffs/Counterclaim Defendants respond that Appendices A, B and
                                                         19 C to the Counterclaim speak for themselves. Plaintiffs/Counterclaim Defendants
                                                         20 deny the remaining allegations of Paragraph 50.
                                                         21         B.    SUBSTANCE ABUSE TREATMENT AND DRUG TESTING
                                                         22               ENVIRONMENT IN CALIFORNIA
                                                         23         51.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 51, and on
                                                         25 that basis deny the allegations in Paragraph 51.
                                                         26         52.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 52, and on
                                                         28 that basis deny the allegations in Paragraph 52.
                                                                                                   -7-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                 Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 9 of 42 Page ID #:5921



                                                          1         53.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 53, and on
                                                          3 that basis deny the allegations in Paragraph 53.
                                                          4         54.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 54, and on
                                                          6 that basis deny the allegations in Paragraph 54.
                                                          7         55.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 55, and on
                                                          9 that basis deny the allegations in Paragraph 55.
                                                         10         56.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         11 information to form a belief as to the truth of the allegations in Paragraph 56, and on
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 that basis deny the allegations in Paragraph 56.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         57.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations in Paragraph 57, and on
                                                         15 that basis deny the allegations in Paragraph 57.
                                                         16         58.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         17 information to form a belief as to the truth of the allegations in Paragraph 58, and on
                                                         18 that basis deny the allegations in Paragraph 58.
                                                         19         59.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         20 information to form a belief as to the truth of the allegations in Paragraph 59, and on
                                                         21 that basis deny the allegations in Paragraph 59.
                                                         22         60.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         23 information to form a belief as to the truth of the allegations in Paragraph 60, and on
                                                         24 that basis deny the allegations in Paragraph 60.
                                                         25         61.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         26 information to form a belief as to the truth of the allegations in Paragraph 61, and on
                                                         27 that basis deny the allegations in Paragraph 61.
                                                         28 ///
                                                                                                   -8-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 10 of 42 Page ID
                                                                                   #:5922


                                                          1         C.    COUNTERCLAIM DEFENDANTS CONSPIRED TO AND DID
                                                          2               DEFRAUD UNITED BY SUBMITTING KNOWINGLY FALSE
                                                          3               BENEFIT CLAIMS
                                                          4         62.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          5 62.
                                                          6         63.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          7 63.
                                                          8               1.     Counterclaim Defendants Misrepresented Charges by
                                                          9                      Failing to Disclose Systemic Waiver of Member
                                                         10                      Responsibility Amounts
                                                         11         64.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 information to form a belief as to the truth of the allegations in Paragraph 64, and on
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 that basis deny the allegations in Paragraph 64.
                                                         14         65.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         15 information to form a belief as to the truth of the allegations in Paragraph 65, and on
                                                         16 that basis deny the allegations in Paragraph 65.
                                                         17         66.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         18 66.
                                                         19         67.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 67.
                                                         21         68.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         22 68.
                                                         23         69.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         24 69.
                                                         25         70.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         26 70.
                                                         27         71.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         28 information to form a belief as to the truth of the allegations in Paragraph 71, and on
                                                                                                   -9-
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 11 of 42 Page ID
                                                                                   #:5923


                                                          1 that basis deny the allegations in Paragraph 71. To the extent Counterclaim
                                                          2 Plaintiffs cite to or reference specific language of a given Summary Plan
                                                          3 Description (“SPD”), those SPD’s speak for themselves and thus no response is
                                                          4 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                          5 the allegations in Paragraph 71 to the extent they mischaracterize the SPD’s or are
                                                          6 inconsistent or incomplete with respect thereto.
                                                          7         72.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          8 72.
                                                          9         73.   Plaintiffs/Counterclaim Defendants admit that they had some
                                                         10 knowledge of a prospective patient’s insurance coverage and/or benefits prior to
                                                         11 providing medical services. Plaintiffs/Counterclaim Defendants deny the remaining
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 allegations in Paragraph 73.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         74.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         14 74.
                                                         15                      a.    United Member 1
                                                         16         75.   United Member 1’s SPD speaks for itself and thus no response is
                                                         17 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         18 the allegations in Paragraph 75 to the extent they mischaracterize the SPD or are
                                                         19 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         20 Paragraph 75, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         21 information to form a belief as to the truth of the allegations in Paragraph 75, and on
                                                         22 that basis deny the allegations in Paragraph 75.
                                                         23         76.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 76, and on
                                                         25 that basis deny the allegations in Paragraph 76.
                                                         26         77.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 77, and on
                                                         28 that basis deny the allegations in Paragraph 77.
                                                                                                  - 10 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 12 of 42 Page ID
                                                                                   #:5924


                                                          1         78.   Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          2 thus no response is required. If a response is deemed required,
                                                          3 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 78 to the
                                                          4 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                          5 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                          6 deny the remaining allegations in Paragraph 78.
                                                          7         79.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 79, and on
                                                          9 that basis deny the allegations in Paragraph 79.
                                                         10         80.   Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         11 thus no response is required. If a response is deemed required,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 80 to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         14 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         15 Paragraph 80, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 80, and on
                                                         17 that basis deny the allegations in Paragraph 80.
                                                         18         81.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         19 81.
                                                         20         82.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         21 82.
                                                         22                      b.    United Member 2
                                                         23         83.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 83, and on
                                                         25 that basis deny the allegations in Paragraph 83.
                                                         26         84.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 84, and on
                                                         28 that basis deny the allegations in Paragraph 84.
                                                                                                  - 11 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 13 of 42 Page ID
                                                                                   #:5925


                                                          1         85.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 85, and on
                                                          3 that basis deny the allegations in Paragraph 85.
                                                          4         86.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 86, and on
                                                          6 that basis deny the allegations in Paragraph 86.
                                                          7         87.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 87, and on
                                                          9 that basis deny the allegations in Paragraph 87.
                                                         10         88.   Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         11 thus no response is required. If a response is deemed required,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 88 to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         14 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         15 Paragraph 88, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 88, and on
                                                         17 that basis deny the allegations in Paragraph 88.
                                                         18         89.   Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         19 thus no response is required. If a response is deemed required,
                                                         20 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 89 to the
                                                         21 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         22 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         23 Paragraph 89, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 89, and on
                                                         25 that basis deny the allegations in Paragraph 89.
                                                         26         90.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 90, and on
                                                         28 that basis deny the allegations in Paragraph 90.
                                                                                                  - 12 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 14 of 42 Page ID
                                                                                   #:5926


                                                          1         91.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 91, and on
                                                          3 that basis deny the allegations in Paragraph 91.
                                                          4         92.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 92, and on
                                                          6 that basis deny the allegations in Paragraph 92.
                                                          7         93.   Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          8 thus no response is required. If a response is deemed required,
                                                          9 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 93 to the
                                                         10 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         11 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Paragraph 93, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 information to form a belief as to the truth of the allegations in Paragraph 93, and on
                                                         14 that basis deny the allegations in Paragraph 93.
                                                         15         94.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         16 94.
                                                         17         95.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         18 95.
                                                         19         96.   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 96.
                                                         21                      c.    United Member 3
                                                         22         97.   United Member 3’s SPD speaks for itself and thus no response is
                                                         23 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         24 the allegations in Paragraph 97 to the extent they mischaracterize the SPD or are
                                                         25 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         26 Paragraph 97, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 97, and on
                                                         28 that basis deny the allegations in Paragraph 97.
                                                                                                  - 13 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 15 of 42 Page ID
                                                                                   #:5927


                                                          1         98.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 98, and on
                                                          3 that basis deny the allegations in Paragraph 98.
                                                          4         99.   Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 99, and on
                                                          6 that basis deny the allegations in Paragraph 99.
                                                          7         100. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 100, and
                                                          9 on that basis deny the allegations in Paragraph 100.
                                                         10         101. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         11 thus no response is required. If a response is deemed required,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 101 to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         14 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         15 Paragraph 101, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 101, and
                                                         17 on that basis deny the allegations in Paragraph 101.
                                                         18         102. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         19 thus no response is required. If a response is deemed required,
                                                         20 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 102 to the
                                                         21 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         22 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         23 Paragraph 102, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 102, and
                                                         25 on that basis deny the allegations in Paragraph 102.
                                                         26         103. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 103, and
                                                         28 on that basis deny the allegations in Paragraph 103.
                                                                                                  - 14 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 16 of 42 Page ID
                                                                                   #:5928


                                                          1         104. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          2 thus no response is required. If a response is deemed required,
                                                          3 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 104 to the
                                                          4 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                          5 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                          6 Paragraph 104, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          7 information to form a belief as to the truth of the allegations in Paragraph 104, and
                                                          8 on that basis deny the allegations in Paragraph 104.
                                                          9         105. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         10 105.
                                                         11         106. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 thus no response is required. If a response is deemed required,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 106 to the
                                                         14 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         15 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         16 Paragraph 106, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         17 information to form a belief as to the truth of the allegations in Paragraph 106, and
                                                         18 on that basis deny the allegations in Paragraph 106.
                                                         19         107   Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 107.
                                                         21         108. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         22 108.
                                                         23                      d.    United Member 4
                                                         24         109. United Member 4’s SPD speaks for itself and thus no response is
                                                         25 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         26 the allegations in Paragraph 109 to the extent they mischaracterize the SPD or are
                                                         27 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         28 Paragraph 109, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                                                                  - 15 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 17 of 42 Page ID
                                                                                   #:5929


                                                          1 information to form a belief as to the truth of the allegations in Paragraph 109, and
                                                          2 on that basis deny the allegations in Paragraph 109.
                                                          3         110. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          4 information to form a belief as to the truth of the allegations in Paragraph 110, and
                                                          5 on that basis deny the allegations in Paragraph 110.
                                                          6         111. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          7 thus no response is required. If a response is deemed required,
                                                          8 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 111 to the
                                                          9 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         10 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         11 Paragraph 111, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 information to form a belief as to the truth of the allegations in Paragraph 111, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 on that basis deny the allegations in Paragraph 111.
                                                         14         112. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         15 thus no response is required. If a response is deemed required,
                                                         16 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 112 to the
                                                         17 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         18 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         19 Paragraph 112, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         20 information to form a belief as to the truth of the allegations in Paragraph 112, and
                                                         21 on that basis deny the allegations in Paragraph 112.
                                                         22         113. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         23 thus no response is required. If a response is deemed required,
                                                         24 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 113 to the
                                                         25 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         26 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         27 Paragraph 113, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         28 information to form a belief as to the truth of the allegations in Paragraph 113, and
                                                                                                  - 16 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 18 of 42 Page ID
                                                                                   #:5930


                                                          1 on that basis deny the allegations in Paragraph 113.
                                                          2         114. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          3 114.
                                                          4         115. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          5 115.
                                                          6                      e.    United Member 5
                                                          7         116. United Member 5’s plan document speaks for itself and thus no
                                                          8 response is required. If a response is deemed required, Plaintiffs/Counterclaim
                                                          9 Defendants deny the allegations in Paragraph 116 to the extent they mischaracterize
                                                         10 the plan document or are inconsistent or incomplete with respect thereto. As to the
                                                         11 remaining allegations in Paragraph 116, Plaintiffs/Counterclaim Defendants lack
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 sufficient knowledge or information to form a belief as to the truth of the allegations
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 in Paragraph 116, and on that basis deny the allegations in Paragraph 116.
                                                         14         117. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         15 information to form a belief as to the truth of the allegations in Paragraph 117, and
                                                         16 on that basis deny the allegations in Paragraph 117.
                                                         17         118. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         18 thus no response is required. If a response is deemed required,
                                                         19 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 118 to the
                                                         20 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         21 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         22 Paragraph 118, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         23 information to form a belief as to the truth of the allegations in Paragraph 113, and
                                                         24 on that basis deny the allegations in Paragraph 118.
                                                         25         119. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         26 thus no response is required. If a response is deemed required,
                                                         27 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 119 to the
                                                         28 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                                                                  - 17 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 19 of 42 Page ID
                                                                                   #:5931


                                                          1 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                          2 Paragraph 119, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          3 information to form a belief as to the truth of the allegations in Paragraph 119, and
                                                          4 on that basis deny the allegations in Paragraph 119.
                                                          5         120. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          6 information to form a belief as to the truth of the allegations in Paragraph 120, and
                                                          7 on that basis deny the allegations in Paragraph 120.
                                                          8         121. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          9 121.
                                                         10         122. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         11 122.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                      f.    United Member 6
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         123. United Member 6’s plan document speaks for itself and thus no
                                                         14 response is required. If a response is deemed required, Plaintiffs/Counterclaim
                                                         15 Defendants deny the allegations in Paragraph 123 to the extent they mischaracterize
                                                         16 the plan document or are inconsistent or incomplete with respect thereto. As to the
                                                         17 remaining allegations in Paragraph 123, Plaintiffs/Counterclaim Defendants lack
                                                         18 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                         19 in Paragraph 123, and on that basis deny the allegations in Paragraph 123.
                                                         20         124. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         21 information to form a belief as to the truth of the allegations in Paragraph 124, and
                                                         22 on that basis deny the allegations in Paragraph 124.
                                                         23         125. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 125, and
                                                         25 on that basis deny the allegations in Paragraph 125.
                                                         26         126. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         27 thus no response is required. If a response is deemed required,
                                                         28 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 126 to the
                                                                                                  - 18 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 20 of 42 Page ID
                                                                                   #:5932


                                                          1 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                          2 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                          3 Paragraph 126, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          4 information to form a belief as to the truth of the allegations in Paragraph 126, and
                                                          5 on that basis deny the allegations in Paragraph 126.
                                                          6         127. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          7 thus no response is required. If a response is deemed required,
                                                          8 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 127 to the
                                                          9 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         10 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         11 Paragraph 127, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 information to form a belief as to the truth of the allegations in Paragraph 127, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 on that basis deny the allegations in Paragraph 127.
                                                         14         128. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         15 128.
                                                         16         129. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         17 129.
                                                         18                      g.    United Member 7
                                                         19         130. United Member 7’s SPD speaks for itself and thus no response is
                                                         20 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         21 the allegations in Paragraph 130 to the extent they mischaracterize the SPD or are
                                                         22 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         23 Paragraph 130, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 130, and
                                                         25 on that basis deny the allegations in Paragraph 130.
                                                         26         131. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations in Paragraph 131, and
                                                         28 on that basis deny the allegations in Paragraph 131.
                                                                                                  - 19 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 21 of 42 Page ID
                                                                                   #:5933


                                                          1         132. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 132, and
                                                          3 on that basis deny the allegations in Paragraph 132.
                                                          4         133. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          5 thus no response is required. If a response is deemed required,
                                                          6 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 133 to the
                                                          7 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                          8 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                          9 Paragraph 133, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         10 information to form a belief as to the truth of the allegations in Paragraph 133, and
                                                         11 on that basis deny the allegations in Paragraph 133.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         134. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 thus no response is required. If a response is deemed required,
                                                         14 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 134 to the
                                                         15 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         16 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         17 Paragraph 134, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         18 information to form a belief as to the truth of the allegations in Paragraph 134, and
                                                         19 on that basis deny the allegations in Paragraph 134.
                                                         20         135. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         21 information to form a belief as to the truth of the allegations in Paragraph 135, and
                                                         22 on that basis deny the allegations in Paragraph 135.
                                                         23         136. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         24 136.
                                                         25         137. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         26 137.
                                                         27
                                                         28
                                                                                                  - 20 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 22 of 42 Page ID
                                                                                   #:5934


                                                          1               2.     Certain Counterclaim Defendants Conspired to
                                                          2                      Systematically Overcharge United by Submitting Medically
                                                          3                      Unnecessary and Fraudulent Claims for Laboratory Tests
                                                          4         138. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 138, and
                                                          6 on that basis deny the allegations in Paragraph 138.
                                                          7         139. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 139, and
                                                          9 on that basis deny the allegations in Paragraph 139.
                                                         10         140. United’s SPDs and CoCs speak for themselves and thus no response is
                                                         11 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 the allegations in Paragraph 140 to the extent they mischaracterize the SPDs or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 CoCs or are inconsistent or incomplete with respect thereto. As to the remaining
                                                         14 allegations in Paragraph 140, Plaintiffs/Counterclaim Defendants lack sufficient
                                                         15 knowledge or information to form a belief as to the truth of the allegations in
                                                         16 Paragraph 140, and on that basis deny the allegations in Paragraph 140.
                                                         17         141. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         18 information to form a belief as to the truth of the allegations in Paragraph 141, and
                                                         19 on that basis deny the allegations in Paragraph 141.
                                                         20         142. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         21 information to form a belief as to the truth of the remaining allegations in Paragraph
                                                         22 142, and on that basis deny the allegations in Paragraph 142.
                                                         23         143. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         24 143.
                                                         25         144. Plaintiffs/Counterclaim Defendants admit that various types of
                                                         26 laboratory services are available and used to test for drug use. As to the remaining
                                                         27 allegations in Paragraph 144, Plaintiffs/Counterclaim Defendants lack sufficient
                                                         28 knowledge or information to form a belief as to the truth of the remaining
                                                                                                  - 21 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 23 of 42 Page ID
                                                                                   #:5935


                                                          1 allegations in Paragraph 144, and on that basis deny the remaining allegations in
                                                          2 Paragraph 144.
                                                          3         145. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          4 145.
                                                          5         146. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          6 146.
                                                          7         147. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          8 147.
                                                          9         148. Plaintiffs/Counterclaim Defendants respond that the documents filed
                                                         10 with the California Secretary of State speak for themselves and
                                                         11 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 148 to the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 extent they mischaracterize the documents and information produced in this
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 litigation, or are inconsistent or incomplete with respect thereto.
                                                         14 Plaintiffs/Counterclaim Defendants deny the remaining allegations in Paragraph
                                                         15 148.
                                                         16         149. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         17 149.
                                                         18         150. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         19 150.
                                                         20                      a.    United Member 1
                                                         21         151. United Member 1’s SPD speaks for itself and thus no response is
                                                         22 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         23 the allegations in Paragraph 151 to the extent they mischaracterize the SPD or are
                                                         24 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         25 Paragraph 151, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         26 information to form a belief as to the truth of the remaining allegations in Paragraph
                                                         27 151, and on that basis deny the remaining allegations in Paragraph 151.
                                                         28
                                                                                                  - 22 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 24 of 42 Page ID
                                                                                   #:5936


                                                          1         152. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          2 information to form a belief as to the truth of the allegations in Paragraph 152, and
                                                          3 on that basis deny the allegations in Paragraph 152.
                                                          4         153. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          5 information to form a belief as to the truth of the allegations in Paragraph 153, and
                                                          6 on that basis deny the allegations in Paragraph 153.
                                                          7         154. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          8 information to form a belief as to the truth of the allegations in Paragraph 154, and
                                                          9 on that basis deny the allegations in Paragraph 154.
                                                         10         155. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         11 thus no response is required. If a response is deemed required,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 155 to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         14 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         15 Paragraph 155, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 155, and
                                                         17 on that basis deny the allegations in Paragraph 155.
                                                         18         156. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         19 thus no response is required. If a response is deemed required,
                                                         20 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 156 to the
                                                         21 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         22 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                         23 Paragraph 156, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         24 information to form a belief as to the truth of the allegations in Paragraph 156, and
                                                         25 on that basis deny the allegations in Paragraph 156.
                                                         26         157. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         27 157.
                                                         28
                                                                                                  - 23 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 25 of 42 Page ID
                                                                                   #:5937


                                                          1         158. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          2 158.
                                                          3                      b.    United Member 8
                                                          4         159. United Member 8’s CoC speaks for itself and thus no response is
                                                          5 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                          6 the allegations in Paragraph 159 to the extent they mischaracterize the CoC or are
                                                          7 inconsistent or incomplete with respect thereto. As to the remaining allegations in
                                                          8 Paragraph 159, Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          9 information to form a belief as to the truth of the remaining allegations in Paragraph
                                                         10 159, and on that basis deny the remaining allegations in Paragraph 159.
                                                         11         160. United Member 8’s CoC speaks for itself and thus no response is
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 the allegations in Paragraph 160 to the extent they mischaracterize the CoC or are
                                                         14 inconsistent or incomplete with respect thereto.
                                                         15         161. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 161, and
                                                         17 on that basis deny the allegations in Paragraph 161.
                                                         18         162. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         19 thus no response is required. If a response is deemed required,
                                                         20 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 162 to the
                                                         21 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         22 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                         23 deny the remaining allegations in Paragraph 162.
                                                         24         163. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         25 thus no response is required. If a response is deemed required,
                                                         26 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 163 to the
                                                         27 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         28 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                                                                  - 24 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 26 of 42 Page ID
                                                                                   #:5938


                                                          1 deny the remaining allegations in Paragraph 163.
                                                          2         164. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          3 164.
                                                          4         165. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                          5 thus no response is required. If a response is deemed required,
                                                          6 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 165 to the
                                                          7 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                          8 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                          9 deny the remaining allegations in Paragraph 165.
                                                         10         166. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         11 166.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         167. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 167.
                                                         14                      c.    United Member 9
                                                         15         168. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 168, and
                                                         17 on that basis deny the allegations in Paragraph 168.
                                                         18         169. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         19 information to form a belief as to the truth of the allegations in Paragraph 169, and
                                                         20 on that basis deny the allegations in Paragraph 169.
                                                         21         170. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         22 information to form a belief as to the truth of the allegations in Paragraph 170, and
                                                         23 on that basis deny the allegations in Paragraph 170.
                                                         24         171. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         25 thus no response is required. If a response is deemed required,
                                                         26 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 171 to the
                                                         27 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         28 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                                                                  - 25 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 27 of 42 Page ID
                                                                                   #:5939


                                                          1 deny the remaining allegations in Paragraph 171.
                                                          2         172. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          3 172.
                                                          4         173. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          5 173.
                                                          6         174. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          7 174.
                                                          8               3.     Certain Counterclaim Defendants Fraudulently
                                                          9                      Misrepresented the Provider Who Purportedly Rendered
                                                         10                      Services to United Members
                                                         11         175. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 information to form a belief as to the truth of the allegations in Paragraph 175, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 on that basis deny the allegations in Paragraph 175.
                                                         14         176. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         15 176.
                                                         16         177. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         17 177.
                                                         18                      a.    United Member 4
                                                         19         178. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         20 information to form a belief as to the truth of the allegations in Paragraph 178, and
                                                         21 on that basis deny the allegations in Paragraph 178.
                                                         22         179. Plaintiffs/Counterclaim Defendants’ claims data speaks for itself and
                                                         23 thus no response is required. If a response is deemed required,
                                                         24 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 179 to the
                                                         25 extent they mischaracterize Plaintiffs/Counterclaim Defendants’ claims data or are
                                                         26 inconsistent or incomplete with respect thereto. Plaintiffs/Counterclaim Defendants
                                                         27 deny the remaining allegations in Paragraph 179.
                                                         28
                                                                                                  - 26 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 28 of 42 Page ID
                                                                                   #:5940


                                                          1        180. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          2 180.
                                                          3        181. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          4 181.
                                                          5        182. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          6 182.
                                                          7                            FIRST CAUSE OF ACTION
                                                          8                                       Fraud
                                                          9                       (Against all Counterclaim Defendants)
                                                         10        183. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                         11 reference all previous paragraphs.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12        184. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 184.
                                                         14        185. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         15 185.
                                                         16        186. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         17 186.
                                                         18        187. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         19 187.
                                                         20        188. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         21 188.
                                                         22        189. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         23 189.
                                                         24        190. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         25 190.
                                                         26        191. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         27 191.
                                                         28
                                                                                                  - 27 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 29 of 42 Page ID
                                                                                   #:5941


                                                          1         192. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          2 192.
                                                          3                            SECOND CAUSE OF ACTION
                                                          4                              Negligent Misrepresentation
                                                          5                        (Against all Counterclaim Defendants)
                                                          6         193. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                          7 reference all previous paragraphs.
                                                          8         194. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          9 194.
                                                         10         195. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         11 195.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         196. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 196.
                                                         14                             THIRD CAUSE OF ACTION
                                                         15                                       Conversion
                                                         16                        (Against all Counterclaim Defendants)
                                                         17         197. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                         18 reference all previous paragraphs.
                                                         19         198. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         20 information to form a belief as to the truth of the allegations in Paragraph 198, and
                                                         21 on that basis deny the allegations in Paragraph 198.
                                                         22         199. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         23 199.
                                                         24         200. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         25 200.
                                                         26         201. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         27 201.
                                                         28 ///
                                                                                                  - 28 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 30 of 42 Page ID
                                                                                   #:5942


                                                          1                            FOURTH CAUSE OF ACTION
                                                          2                                   Breach of Contract
                                                          3   (Against all Counterclaim Defendants for claims relating to non-ERISA Plans)
                                                          4         202. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                          5 reference all previous paragraphs.
                                                          6         203. Plaintiffs/Counterclaim Defendants admit that a number of plans
                                                          7 identified in Appendices A, B, and C to the Counterclaim are health plans not
                                                          8 governed by ERISA. Plaintiffs/Counterclaim Defendants lack sufficient knowledge
                                                          9 or information to form a belief as to the truth of the remaining allegations in
                                                         10 Paragraph 203, and on that basis deny the remaining allegations in Paragraph 203.
                                                         11         204. Plaintiffs/Counterclaim Defendants admit that they obtained valid and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 enforceable assignments of benefits for the claims at issue.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         205. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations in Paragraph 205, and
                                                         15 on that basis deny the allegations in Paragraph 205.
                                                         16         206. The Plan documents speak for themselves and thus no response is
                                                         17 required. If a response is deemed required, Plaintiffs/Counterclaim Defendants deny
                                                         18 the allegations in Paragraph 206 to the extent they mischaracterize the Plan
                                                         19 documents or are inconsistent or incomplete with respect thereto.
                                                         20 Plaintiffs/Counterclaim Defendants deny the remaining allegations in Paragraph
                                                         21 206.
                                                         22         207. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         23 207.
                                                         24         208. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         25 208.
                                                         26         209. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         27 209.
                                                         28
                                                                                                  - 29 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 31 of 42 Page ID
                                                                                   #:5943


                                                          1                             FIFTH CAUSE OF ACTION
                                                          2                 Intentional Interference with Contractual Relations
                                                          3                        (Against all Counterclaim Defendants)
                                                          4         210. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                          5 reference all previous paragraphs.
                                                          6         211. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          7 211.
                                                          8         212. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          9 212.
                                                         10         213. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         11 information to form a belief as to the truth of the allegations in Paragraph 213, and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 on that basis deny the allegations in Paragraph 213.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         214. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         14 214.
                                                         15         215. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         16 215.
                                                         17         216. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         18 216.
                                                         19         217. Plaintiffs/Counterclaim Defendants admit that United is a party to
                                                         20 certain ASAs between it and relevant group health plan sponsors. The terms of
                                                         21 those ASAs speak for themselves and thus no response is required. If a response is
                                                         22 deemed required, Plaintiffs/Counterclaim Defendants deny the allegations in
                                                         23 Paragraph 217 to the extent they mischaracterize the ASA’s or are inconsistent or
                                                         24 incomplete with respect thereto. Plaintiffs/Counterclaim Defendants deny the
                                                         25 remaining allegations in Paragraph 217.
                                                         26         218. Plaintiffs/Counterclaim Defendants admit that they are aware of certain
                                                         27 ASAs entered into between United and its customers. Except as expressly admitted,
                                                         28 Plaintiffs/Counterclaim Defendants deny the remaining allegations in Paragraph
                                                                                                  - 30 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 32 of 42 Page ID
                                                                                   #:5944


                                                          1 218.
                                                          2        219. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          3 219.
                                                          4        220. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          5 220.
                                                          6                            SIXTH CAUSE OF ACTION
                                                          7   Violation of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
                                                          8                       (Against all Counterclaim Defendants)
                                                          9        221. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                         10 reference all previous paragraphs.
                                                         11        222. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 220.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13        223. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         14 223.
                                                         15        224. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         16 224.
                                                         17        225. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         18 225.
                                                         19        226. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         20 226.
                                                         21                          SEVENTH CAUSE OF ACTION
                                                         22                        Restitution under ERISA § 502(a)(3)
                                                         23     (Against all Counterclaim Defendants for claims relating to ERISA Plans)
                                                         24        227. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                         25 reference all previous paragraphs.
                                                         26        228. Plaintiffs/Counterclaim Defendants admit that a number of plans
                                                         27 identified in Appendices A, B, and C to the Counterclaim are health plans governed
                                                         28 by ERISA. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                                                                  - 31 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 33 of 42 Page ID
                                                                                   #:5945


                                                          1 information to form a belief as to the truth of the remaining allegations in Paragraph
                                                          2 228, and on that basis deny the remaining allegations in Paragraph 228.
                                                          3         229. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                          4 information to form a belief as to the truth of the allegations in Paragraph 229, and
                                                          5 on that basis deny the allegations in Paragraph 229.
                                                          6         230. The Whole Food Market Group Benefit SPD speaks for itself and thus
                                                          7 no response is required. If a response is deemed required, Plaintiffs/Counterclaim
                                                          8 Defendants deny the allegations in Paragraph 230 to the extent they mischaracterize
                                                          9 the Whole Food Market Group Benefit SPD or are inconsistent or incomplete with
                                                         10 respect thereto. Plaintiffs/Counterclaim Defendants deny the remaining allegations
                                                         11 in Paragraph 230.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         231. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 information to form a belief as to the truth of the allegations in Paragraph 231, and
                                                         14 on that basis deny the allegations in Paragraph 231.
                                                         15         232. Plaintiffs/Counterclaim Defendants lack sufficient knowledge or
                                                         16 information to form a belief as to the truth of the allegations in Paragraph 232, and
                                                         17 on that basis deny the allegations in Paragraph 232.
                                                         18         233. The Plan documents and ASAs at issue in this case speak for
                                                         19 themselves and thus no response is required. If a response is deemed required,
                                                         20 Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph 233 to the
                                                         21 extent they mischaracterize Plan documents and ASAs at issue in this case or are
                                                         22 inconsistent or incomplete with respect thereto.
                                                         23         234. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         24 234.
                                                         25         235. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         26 235.
                                                         27         236. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         28 236.
                                                                                                  - 32 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 34 of 42 Page ID
                                                                                   #:5946


                                                          1        237. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          2 237.
                                                          3        238. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                          4 238.
                                                          5        239. Plaintiffs/Counterclaim Defendants admit that United purports to seek
                                                          6 the return of alleged overpayments. Plaintiffs/Counterclaim Defendants deny the
                                                          7 remaining allegations in Paragraph 239.
                                                          8        240. Plaintiffs/Counterclaim Defendants admit that United purports to seek
                                                          9 equitable restitution. Plaintiffs/Counterclaim Defendants deny the remaining
                                                         10 allegations in Paragraph 240.
                                                         11                          EIGHTH CAUSE OF ACTION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12            Injunctive and Declaratory Relief under ERISA § 502(a)(3)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13                       (Against all Counterclaim Defendants)
                                                         14        241. Plaintiffs/Counterclaim Defendants re-allege and incorporate by
                                                         15 reference all previous paragraphs.
                                                         16        242. Plaintiffs/Counterclaim Defendants admit that United acts as claims
                                                         17 fiduciary for the ERISA Plans included in Appendices A, B and C.
                                                         18 Plaintiffs/Counterclaim Defendants deny the remaining allegations in Paragraph
                                                         19 242.
                                                         20        243. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         21 243.
                                                         22        244. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         23 244.
                                                         24        245. Plaintiffs/Counterclaim Defendants deny the allegations in Paragraph
                                                         25 245.
                                                         26        246. Plaintiffs/Counterclaim Defendants admit that United purports to seek a
                                                         27 declaratory judgment. Plaintiffs/Counterclaim Defendants deny the remaining
                                                         28 allegations in Paragraph 246.
                                                                                                  - 33 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 35 of 42 Page ID
                                                                                   #:5947


                                                          1         247. Plaintiffs/Counterclaim Defendants admit that United purports to seek
                                                          2 an injunction against Plaintiffs/Counterclaim Defendant. Plaintiffs/Counterclaim
                                                          3 Defendants deny the remaining allegations in Paragraph 247.
                                                          4         248. Plaintiffs/Counterclaim Defendants admit that United purports to seek
                                                          5 an injunction against Plaintiffs/Counterclaim Defendant in connection with the
                                                          6 claim asserted in the Counterclaim. Plaintiffs/Counterclaim Defendants deny the
                                                          7 remaining allegations in Paragraph 248.
                                                          8                              DEMAND FOR JURY TRIAL
                                                          9         249. Plaintiffs/Counterclaim Defendants admit that United purports to seek a
                                                         10 jury trial. Plaintiffs/Counterclaim Defendants deny that United is entitled to a jury
                                                         11 trial on any or all of its counterclaims.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                                 PRAYER FOR RELIEF
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         Plaintiffs/Counterclaim Defendants deny that United is entitled to any type of
                                                         14 remedy, relief, or damages whatsoever, including the relief requested in the “Prayer
                                                         15 for Relief” in the Counterclaim.
                                                         16                              AFFIRMATIVE DEFENSES
                                                         17                           FIRST AFFIRMATIVE DEFENSE
                                                         18                            (Failure to State a Counterclaim)
                                                         19         1.     The Counterclaim and each and every counterclaim contained therein,
                                                         20 fails to state facts sufficient to constitute a counterclaim.
                                                         21                         SECOND AFFIRMATIVE DEFENSE
                                                         22                                       (Uncertainty)
                                                         23         2.     The Counterclaim and each and every counterclaim contained therein,
                                                         24 is uncertain, vague, ambiguous, improper, and unintelligible.
                                                         25                           THIRD AFFIRMATIVE DEFENSE
                                                         26                                   (Failure to Mitigate)
                                                         27         3.     United has failed to exercise reasonable diligence to mitigate its alleged
                                                         28 damages. Accordingly, any damages to which United might be entitled to must be
                                                                                                   - 34 -
                                                                    Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 36 of 42 Page ID
                                                                                   #:5948


                                                          1 reduced or denied accordingly.
                                                          2                        FOURTH AFFIRMATIVE DEFENSE
                                                          3                                        (Waiver)
                                                          4         4.    The Counterclaim and each and every counterclaim stated therein, is
                                                          5 barred in whole or in part by the doctrine of waiver.
                                                          6                          FIFTH AFFIRMATIVE DEFENSE
                                                          7                                        (Laches)
                                                          8         5.    The Counterclaim and each and every counterclaim contained therein,
                                                          9 is barred in whole or in part by the doctrine of laches.
                                                         10                          SIXTH AFFIRMATIVE DEFENSE
                                                         11                                        (Estoppel)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         6.    The Counterclaim and each and every counterclaim contained therein,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 is barred in whole or in part by the doctrine of estoppel.
                                                         14                        SEVENTH AFFIRMATIVE DEFENSE
                                                         15                                    (Unclean Hands)
                                                         16         7.    The Counterclaim and each and every counterclaim contained therein,
                                                         17 is barred in whole or in part by the doctrine of unclean hands.
                                                         18                         EIGHTH AFFIRMATIVE DEFENSE
                                                         19                (United is Time-Barred from Rescinding the Policies)
                                                         20         8.    Pursuant to federal and state law, including but not limited to the
                                                         21 Patient Protection and Affordable Care Act (through Public Health Service Act
                                                         22 section 2712) and California Insurance Code section 10384.17, United is time-
                                                         23 barred from rescinding, terminating or cancelling the subject polices, for any reason,
                                                         24 and denying coverage.
                                                         25                          NINTH AFFIRMATIVE DEFENSE
                                                         26                             (Active Negligence of United)
                                                         27         9.    The alleged damages sustained or to be sustained by United, if any,
                                                         28 were proximately caused or contributed to by United’s own active negligence in that
                                                                                                  - 35 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 37 of 42 Page ID
                                                                                   #:5949


                                                          1 United participated in negligent acts and omissions. Consequently, neither the law
                                                          2 nor any agreement entitles United to recover any amount whatsoever from
                                                          3 Plaintiffs/Counterclaim Defendants.
                                                          4                         TENTH AFFIRMATIVE DEFENSE
                                                          5                                  (Comparative Fault)
                                                          6         10.   United’s alleged damages, if any, were caused by the primary
                                                          7 negligence and/or acquiescence in the acts and omissions alleged in the
                                                          8 Counterclaims by United, and United’s directors, officers, employees, agents,
                                                          9 representatives, attorneys, and/or any others acting on United’s behalf. By reason
                                                         10 thereof, United is not entitled to damages or any other relief whatsoever as against
                                                         11 Plaintiffs/Counterclaim Defendants.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                      ELEVENTH AFFIRMATIVE DEFENSE
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13      (Damages Caused by Acts or Omissions beyond Plaintiffs/Counterclaim
                                                         14                                 Defendants’ Control)
                                                         15         11.   The alleged damages sustained by United, if any, were proximately
                                                         16 caused by the acts, omissions, negligence, fraud, and/or breach of obligations by
                                                         17 persons and/or entities other than Plaintiffs/Counterclaim Defendants and beyond
                                                         18 Plaintiffs/Counterclaim Defendants’ supervision and control.
                                                         19                       TWELFTH AFFIRMATIVE DEFENSE
                                                         20                                 (Negligence of Others)
                                                         21         12.   United’s purported counterclaims are barred and United’s recovery
                                                         22 should be denied or reduced accordingly, because any injury or damage was
                                                         23 proximately caused by the negligence and other legal fault of persons or entities
                                                         24 other than Plaintiffs/Counterclaim Defendants.
                                                         25                     THIRTEENTH AFFIRMATIVE DEFENSE
                                                         26                               (Apportionment of Fault)
                                                         27         13.   United’s alleged damages, if any, were caused by the negligence and/or
                                                         28 acts or omissions of parties other than Plaintiffs/Counterclaim Defendants, whether
                                                                                                  - 36 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 38 of 42 Page ID
                                                                                   #:5950


                                                          1 or not parties to this action. By reason thereof, United’s purported damages, if any,
                                                          2 as against Plaintiffs/Counterclaim Defendants, must be reduced by the proportion of
                                                          3 fault attributable to such other parties, and to the extent that this is necessary,
                                                          4 Plaintiffs/Counterclaim Defendants may be entitled to partial indemnity from others
                                                          5 on a comparative fault basis.
                                                          6                      FOURTEENTH AFFIRMATIVE DEFENSE
                                                          7                                           (Setoff)
                                                          8         14.    Without conceding that any of Plaintiffs/Counterclaim Defendants’
                                                          9 actions or omissions caused damage to United in any respect,
                                                         10 Plaintiffs/Counterclaim Defendants are entitled to a setoff in the amount of any sum
                                                         11 found to be due and owing to Plaintiffs/Counterclaim Defendants by United as a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 result of Plaintiffs/Counterclaim Defendants’ affirmative claims against United.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13                       FIFTEENTH AFFIRMATIVE DEFENSE
                                                         14                                   (Justification/Excuse)
                                                         15         15.    By virtue of the acts of United, and/or the persons and/or entities acting
                                                         16 on its behalf, United is barred from prosecuting the purported counterclaims set
                                                         17 forth in the Counterclaim because the acts and/or omissions alleged in the
                                                         18 Counterclaims were justified and/or excused.
                                                         19                       SIXTEENTH AFFIRMATIVE DEFENSE
                                                         20                        (Material Breach of Contract by United)
                                                         21         16.    United’s alleged counterclaims are barred, in whole or in part, because
                                                         22 of United’s prior material breach of contract.
                                                         23                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                                         24                                  (No Injury or Damage)
                                                         25         17.    United’s alleged counterclaims are barred, in whole or in part, on the
                                                         26 ground that United has not suffered any injury or damage as a result of the acts and
                                                         27 omissions complained of in the Counterclaim.
                                                         28
                                                                                                  - 37 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 39 of 42 Page ID
                                                                                   #:5951


                                                          1                     EIGHTEENTH AFFIRMATIVE DEFENSE
                                                          2                                      (Good Faith)
                                                          3         18.   United’s alleged counterclaims for damages are barred because
                                                          4 Plaintiffs/Counterclaim Defendants acted, at all times relevant, in good faith.
                                                          5                     NINETEENTH AFFIRMATIVE DEFENSE
                                                          6                                         (Fraud)
                                                          7         19.   United’s alleged counterclaims are barred, in whole or in part, by the
                                                          8 fraudulent misrepresentations and concealments by United and its directors, officers,
                                                          9 employees, agents, representatives, attorneys, and/or any others acting on United’s
                                                         10 behalf.
                                                         11                      TWENTIETH AFFIRMATIVE DEFENSE
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                               (Compliance with the Law)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13         20.   At all times, the actions taken by Plaintiffs/Counterclaim Defendants
                                                         14 were in full compliance with the law.
                                                         15                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                         16                                  (Unjust Enrichment)
                                                         17         21.   United’s alleged counterclaims are barred, in whole or in part, to the
                                                         18 extent United would be unjustly enriched if it is awarded the relief it seeks.
                                                         19                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                         20                                     (Authorization)
                                                         21         22.   By virtue of the acts of United, and/or the persons and/or entities acting
                                                         22 on its behalf, United is barred from prosecuting the purported counterclaims set
                                                         23 forth in the Counterclaim by the doctrine of authorization and Insurance Code
                                                         24 section 796.04.
                                                         25                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                         26                                        (Consent)
                                                         27         23.   United is barred from prosecuting the purported counterclaims set forth
                                                         28 in the Counterclaim because United, and/or the persons and/or entities acting on its
                                                                                                  - 38 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 40 of 42 Page ID
                                                                                   #:5952


                                                          1 behalf, consented to and acquiesced in the conduct complained of in the
                                                          2 Counterclaim.
                                                          3                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                          4                                      (Ratification)
                                                          5         24.   United’s alleged counterclaims are barred, in whole or in part, because
                                                          6 United had knowledge and understanding of the acts complained of and ratified said
                                                          7 acts.
                                                          8                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                          9                                      (No Reliance)
                                                         10         25.   United did not reasonably or justifiably rely upon any action or
                                                         11 inaction, representations, statements, conduct, or alleged failure to advise by
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Plaintiffs/Counterclaim Defendants.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                         14                                (No Unfair Competition)
                                                         15         26.   Plaintiffs/Counterclaim Defendants have not engaged in any practice
                                                         16 that is “unlawful,” “unfair,” or “fraudulent” within the meaning of Business &
                                                         17 Professions Code sections 17200, et seq.
                                                         18                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                         19                                 (Statute of Limitations)
                                                         20         27.   The purported counterclaims are barred by such statutes of limitations
                                                         21 as may be applicable, including, but not limited to, the statutes of limitations
                                                         22 provided under ERISA (including, but not limited to, 29 USC § 1113), Code of
                                                         23 Civil Procedure sections 337, 338, 339, and 343, California Business and
                                                         24 Professions Code section 17208, and Insurance Code section 10133.66.
                                                         25                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                         26                                      (Justification)
                                                         27         28.   The purported counterclaims are barred in whole or in part because
                                                         28 Plaintiffs/Counterclaim Defendants was justified in acting as they did.
                                                                                                   - 39 -
                                                                    Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 41 of 42 Page ID
                                                                                   #:5953


                                                          1                    TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                          2                                  (No Equitable Relief)
                                                          3         29.   United’s claims for restitution, declaratory relief, injunctive relief, and
                                                          4 other equitable relief are barred in light of the fact that United has an adequate
                                                          5 remedy at law, and such relief would be unnecessary and/or ineffectual because the
                                                          6 alleged violations of law and/or unlawful business practices never occurred; even if
                                                          7 they occurred, there is no continuing illegal conduct or threat of immediate,
                                                          8 irreparable harm threatening United’s right or the rights of any person it purports to
                                                          9 represent.
                                                         10                       THIRTIETH AFFIRMATIVE DEFENSE
                                                         11                         (Failure to Join Indispensable Party)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         30.   United’s counterclaims are barred, in whole or in part, because of
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13 United’s failure to join all necessary and indispensable parties, without whom the
                                                         14 claims asserted in the Counterclaim cannot fully, finally, and completely be
                                                         15 resolved.
                                                         16                     THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                         17                                       (Remoteness)
                                                         18         31.   The damages alleged by United are too remote to be attributable to the
                                                         19 conduct of or recoverable from Plaintiffs/Counterclaim Defendants.
                                                         20                   THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                         21                          (Lack of Standing and/or Capacity)
                                                         22         32.   United lacks standing and/or capacity to bring these counterclaims
                                                         23 against Plaintiffs/Counterclaim Defendants.
                                                         24                    THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                         25                                   (Relief Unavailable)
                                                         26         33.   United seeks relief that is unavailable to it.
                                                         27
                                                         28
                                                                                                  - 40 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
                                                  Case 8:19-cv-02075-JVS-DFM Document 105 Filed 06/23/21 Page 42 of 42 Page ID
                                                                                   #:5954


                                                          1                   THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                          2                                        (Privilege)
                                                          3        34.     United’s claims are barred, in whole or in part, by the competitive
                                                          4 privilege and/or business privilege.
                                                          5                     THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                          6                                 (Reservation of Rights)
                                                          7        35.     Plaintiffs/Counterclaim Defendants reserve Plaintiffs/Counterclaim
                                                          8 Defendants the right to amend this Answer should they later discover facts
                                                          9 demonstrating the existence of new and/or additional affirmative defenses and/or
                                                         10 should a change in the law support the inclusion of new and/or additional
                                                         11 affirmative defenses.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                                        PRAYER
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13        WHEREFORE, Plaintiffs/Counterclaim Defendants pray for judgment as
                                                         14 follows:
                                                         15        1.      That United take nothing by way of the Counterclaim;
                                                         16        2.      That the Counterclaim be dismissed with prejudice;
                                                         17        3.      That judgment be entered in Plaintiffs/Counterclaim Defendants’ favor
                                                         18 and against United on the Counterclaim;
                                                         19        4.      That Plaintiffs/Counterclaim Defendants recover their costs of suit
                                                         20 herein, including reasonable attorneys’ fees; and
                                                         21        5.      That the Court grant such other further relief as it may deem
                                                         22 appropriate.
                                                         23 Dated: June 23, 2021
                                                                                                   CALLAHAN & BLAINE, APLC
                                                         24
                                                         25                                        By: /s/ Adrian L. Canzoneri
                                                                                                      Richard T. Collins
                                                         26                                           Damon D. Eisenbrey
                                                                                                      Adrian L. Canzoneri
                                                         27                                           Attorneys for Plaintiffs/Counterclaim
                                                                                                      Defendants
                                                         28
                                                                                                  - 41 -
                                                                   Plaintiffs/Counterclaim Defendants’ Answer to United’s Counterclaim
